Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 February 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes Feb. 27. 1777
I recvd your obliging Favour by the post to day, too late to answer it with mine to the Deputies. I am happy that you approve of my desire to settle in france, and I intend to prosecute the Scheme with Vigour. As yet I know nothing of Bordeaux so of course must give the preference to Nantes I am charmed with the place and like the people, besides I think its Situation excellent for Commerce, particularly for Exportation. Mr. Montaudouin has proposed a partnership with a young man who has money, and is acquainted with those local Circumstances which a Stranger can’t be supposed to know at once; but I don’t like young partnerships, I have seen too many unsuccessfull ones. I will however write you farther when I am a little better informed.
My principal Reason in writing this is to give our Countryman Mr. Jones an Opportunity of paying his Respects to you, he is going to amsterdam and you may want to convey Letters or papers thither. I think him trust worthy by all I have seen, and he seems warmly attached to our Cause; he is conected in a House at St. Eustatia.

Mr. Morris and Mr. Penet have returned from L’orient. I understand they do not intend to send the packet. They must inform you the Reason for I am all in the dark.
By advice from L’orient it is certain that one or two English Frigates are cruising off this Coast. I am with the greatest Respect Your dutifull and affectionate Kinsman
J Williams
 
Addressed: A Monsieur / Monsieur Franklin LLD / a l’Hotel d’Hambourg / Rue Jacob. / a Paris.
